DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Action is in response to Applicant’s amendment filed on November 17, 2021.  Claims 1, 3-4, 10, 12-13 and 19-32 are still pending in the present application.  This Action is made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 10, 12-13 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ericsson, Early Data transmission over NAS, 3GPP TSG RAN WG2 #99bis R2-1710521 (herein after Ericsson A).

Regarding claim 1, Ericsson A discloses a method, comprising: receiving, at a media access control (MAC) layer from a radio resource control (RRC) layer in a communication apparatus, a first RRC message including to-be-transmitted data (see at least section. 2.1 [fig. 2] and section 2.2 discloses UE sending UL early data in Msg3, wherein RRC layer RRCConnectionRequest is considered as first message); and sending, from the MAC layer to the RRC layer, indication information, wherein the indication information indicates that the EDT is cancelled; wherein the data amount supported by the coverage level of the communications apparatus does not meet the size of the first RRC message, or the resource allocated to the communications apparatus does not meet the size of the first RRC message (see at least section. 2.1 [fig. 2] and section 2.2 discloses UE sending early data in Msg3; the MAC layer instructs the RRC layer to reconstruct the RRCConnectionRequest message if a grant TBS for the Msg3 is not sufficient).  
Regarding claim 3, Ericsson A discloses generating, at the RRC layer, the first RRC message including the to-be-transmitted data (see at least section. 2.1 [fig. 2] and section 2.2).  
Regarding claim 4, Ericsson A discloses generating, at the RRC layer, a second RRC message, wherein the second RRC message does not comprise the to-be-transmitted data (see at least section. 2.1 [fig. 2] and section 2.2 discloses a legacy RRCConnectionRequest message is considered as second message).  
Regarding claim 10, Ericsson A discloses a communications apparatus, comprising a processor and a readable storage medium storing executable instructions that when executed by the processor, cause the communications apparatus to: receive a first radio resource control (RRC) message including to-be-transmitted data (see at least section. 2.1 [fig. 2] and section 2.2 discloses UE sending UL early data in Msg3, wherein RRC layer RRCConnectionRequest is considered as first message); and send an indication information, wherein the indication information indicates that the EDT is cancelled; wherein the data amount supported by the (see at least section. 2.1 [fig. 2] and section 2.2 discloses UE sending early data in Msg3; the MAC layer instructs the RRC layer to reconstruct the RRCConnectionRequest message if a grant TBS for the Msg3 is not sufficient).  
Regarding claim 12-13, see above rejection of claim 3-4.
Regarding claim 19, Ericsson A discloses a non-transitory computer-readable medium storing computer instructions, that when executed by one or more hardware processors, cause a communication apparatus to perform operations comprising: receiving, at a media access control (MAC) layer from a radio resource control (RRC) layer in the communication apparatus, a first RRC message including to-be-transmitted data (see at least section. 2.1 [fig. 2] and section 2.2 discloses UE sending UL early data in Msg3, wherein RRC layer RRCConnectionRequest is considered as first message); and sending, from the MAC layer to the RRC layer, indication information, wherein the indication information indicates that the EDT is cancelled; wherein the data amount supported by the coverage level of the communications apparatus does not meet the size of the first RRC message, or the resource allocated to the communications apparatus does not meet the size of the first RRC message (see at least section. 2.1 [fig. 2] and section 2.2 discloses UE sending early data in Msg3; the MAC layer instructs the RRC layer to reconstruct the RRCConnectionRequest message if a grant TBS for the Msg3 is not sufficient).  
 Regarding claim 20-21, see above rejection of claim 3-4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson, Early Data transmission over NAS, 3GPP TSG RAN WG2 #99bis R2-1710521 (herein after Ericsson A) in view of Ericsson, Early Data transmission for MTC, 3GPP TSG RAN WG1 #90b R1-1716996 (Hereinafter Ericsson B).
Regarding claim 22, Ericsson A fails to explicitly disclose the data amount supported by the coverage level of the communications apparatus does not meet the size of the first RRC message, comprising: the size of the first RRC message is greater than a data amount control threshold corresponding to the coverage level.  However, in the same field of endeavor, Ericsson B discloses the data amount supported by the  (see at least page 1, section A. Early UL data transmission in Msg3).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Ericsson B into the system of Ericsson A for purpose of describing that the maximum number of TBS bits in a UL is difference according to a CE mode; that the EDT in Msg3 cannot be performed in TBS if the maximum TBS number of bits according to the CE mode is not sufficient.
Regarding claim 23, Ericsson discloses when the data amount supported by the coverage level of the communications apparatus does not meet the size of the first RRC message, the method further comprising: determining, at the MAC layer, the coverage level of the communications apparatus based on a measured RSRP (see at least page 1, section A. Early UL data transmission in Msg3).  The motivation of the combination is same as in claim 22.
Regarding claim 24, Ericsson discloses when the resource allocated to the communications apparatus does not meet the size of the first RRC message, the method further comprising: determining, at the MAC layer, that the to-be-transmitted data cannot be transmitted in a random access process based on a resource carried in a random access response (see at least page 1, section A. Early UL data transmission in Msg3).  The motivation of the combination is same as in claim 22.
Regarding claim 25, Ericsson discloses the indication information indicates that an EDT on the to-be-transmitted data is cancelled, comprising: the indication information indicates at least one of the following: the first RRC message including the to-be-transmitted data cannot be sent in a random access process, the data amount supported by the coverage level of the communications apparatus does not meet the size of the first RRC message, the first RRC message including the to-be-transmitted data cannot be transmitted in a random access process (see at least page 1, section A. Early UL data transmission in Msg3; UE indicates its interest in EDT). The motivation of the combination is same as in claim 22.
Regarding claim 26-32, see above rejection of claim 22-25.

Response to Arguments
Applicant's arguments, filed on November 17, 2021, with respect to claims 1, 10 and 19 have been considered but are moot in view of the new ground(s) of rejection.  See the above rejection of claims 1, 3-4, 10, 12-13 and 19-32 for the relevant citations found in Ericsson A and Ericsson B disclosing limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124. The examiner can normally be reached Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LITON MIAH/           Primary Examiner, Art Unit 2642